Citation Nr: 1403203	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a lumbar spine disability, including spinal stenosis, spondylosis, and disc bulges.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to April 1980.  He had subsequent service in the Navy Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.

In April 2013, the Veteran's claims file was forwarded to a specialist at the Veterans Health Administration (VHA) for an opinion.  The specialist provided the requested opinion in May 2013.  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issues of entitlement to service connection for a right shoulder and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's low back disability was not incurred in or aggravated by active service, nor is it secondary to a service-connected disability.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service, active duty for training, or inactive duty for training, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letters dated in February 2004, October 2004, April 2007, and April 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The April 2007 and April 2011 letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Board notes that the initial, February 2004 and October 2004 VCAA notices were sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in April 2007 and April 2011.  The most recent readjudication of the claims was in a June 2012 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  SSA records are associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

In this case, the Veteran's claims file was forwarded for a VHA specialist's opinion.  The specialist considered the Veteran's contentions relating his back pain to his service-connected wrist disability, as well as the service treatment records, post-service treatment records, and review of previous physical examinations.  Based on the foregoing, the examiner concluded that the Veteran's back disability was not a congenital disease or defect, did not preexist service, secondary to his service-connected right wrist disability, and was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

Also, a veteran is considered to have been in sound condition upon entry into service, except as to defects, infirmities, or disorders noted on the entrance examination, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease preexisted service and was not aggravated during service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

The Veteran alternatively contends that he incurred the disabilities on appeal as a result of in-service incidents or exposures during his ACDUTRA, his active duty service, or his INACDUTRA.  Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA or injuries incurred during INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2013).  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2013).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Factual Background

The Veteran contends that he his current back disability is either directly related to service or secondary to his service-connected right wrist fusion.  He essentially maintains that because he was unable to properly lift merchandise at his job, he suffered another injury to his neck, shoulder, and right upper arm.  

In his January 1976 enlistment physical, he was noted to have injured his back at work "lifting [a] case of pop bottles."  The examiner indicated that he had a sacroiliac strain, without any complications or problems since.  The Veteran first sought treatment for back pain during service in October 1976 and he was variously diagnosed as having a muscle strain and/or muscle spasm.  

The Veteran was afforded a lumbar spine x-ray in June 1977, and the diagnosis was mild, scoliotic curve in the lower lumbar spine, without any other abnormality detected.  The treating physician commented that the films show some scoliosis of the lumbar spine that could be positional or developmental in nature.  The alignment and disc spaces were well-maintained, and no destructive, traumatic, or degenerative changes were seen.  There was no evidence of spondylosis or spondylolisthesis present.  Later treatment records reflected that the Veteran had a full range of motion in his lumbar spine, but movement caused pain.  At that time he denied any history of trauma to the back.  Upon discharge physical examination in April 1980, the Veteran was not shown to have any residual back disability.  

The available service treatment records from his reserve period are devoid of any complaints related to a back disability other than one notation in a March 1984 reserve physical.  In that physical, the Veteran reported recurrent back pain, but he was not found to have any chronic back disability.  In his January 1996 report of medical history for discharge from the Navy reserves, the Veteran initially noted that he experienced recurrent back pain by checking the box marked "yes."  The "X" was scratched out and another "X" was placed in the box marked "no" with respect to whether he has recurrent back pain.  This change is followed by the Veteran's initials.  

During a period of active duty for training, in February 1995, the Veteran injured his right wrist when lifting medical equipment.  He self treated with a wrist wrap, and symptoms worsened.  He then sought treatment for the right wrist pain in June 1995.  He did not report any back-related complaints at that time.  

It appears that the Veteran was first diagnosed as having mild, congenital spinal stenosis, spondylosis, and disc bulges following an MRI in 2003.  A May 2006 MRI confirmed the 2003 findings and noted no significant change since the 2003 MRI.  

The Veteran indicated that in November 2009, he filed an injury report and subsequent workers compensation claim for a back injury incurred while working at Yokes grocery.  In conjunction with the workers compensation claim, the Veteran indicated that he has experienced back pain for years and his work-related injury exacerbated it.  There is also some indication that in January 2009, the Veteran hurt his back while throwing bags of pellets at work.  During his hearing in July 2012, the Veteran indicated that he had filed two separate workers compensation claims, one with Yokes and one with Safeway.  

In a June 2011 letter from the Veteran's private treating physician, he indicated that he has extensively treated the Veteran for his back disability since 1995.  He opined that the Veteran's current back disability is more likely than not caused by his heavy lifting accident while on active duty in 1995.  He did not provide any detailed rationale for this opinion.  

An April 2011 x-ray of the spine, revealed bones of the lumbar spine are intact and normally aligned and no identified spondylolyisis or spondylolisthesis.  The examiner at that time diagnosed the Veteran as having a lumbar sprain with subjective pain and objective limitation of motion.  

In a July 2011 independent medical opinion, the examiner opined that the medical evidence of record did not support a finding that the Veteran's congenital canal stenosis and mild degenerative disc disease without nerve involvement are caused by or permanently aggravated beyond the natural progression by his service-connected right wrist disability.  However, she did not provide an opinion as to direct service connection and indicated that the Veteran did not seek in-service treatment for any back disabilities.  This assertion is contrary to the multiple in-service treatment records (from 1976-1977) showing complaints of back pain.  

As noted above, the Veteran's claims file was forwarded to a VHA specialist to provide a detailed opinion with respect to the etiology of his back disability.  In May 2013, the specialist responded with the following:

a.) The Veteran's mild scoliosis of the lower lumbar spine was noted on X-ray in June 1977.  This curve was not mentioned on any following studies, including the MRIs from 2003-2006, as well as an X-ray taken in April 2011.  This represents simple lumbosacral sprain/strain syndrome, or even simple position.  Thus, it is at least as likely as not that his x-ray findings of mild lumbar scoliosis does not demonstrates [sic] any long term or permanent injury, defect, of disease.

b.) Since the Veteran's mild scoliosis was not demonstrated on subsequent diagnostic studies, it does not represent a disease or long term injury, and thus is at least as unlikely as likely to represent any permanent injury, or increase in any permanent injury as the result of military service.  

c.) Since the Veteran's mild scoliosis was not demonstrated on subsequent diagnostic studies, it does not represent a defect, and thus is at least as unlikely as likely to represent any permanent injury as the result of reserve or active military duty.

d.) Based on review of this Veteran's records, it is at least as likely as not that the Veteran's current low back complaints did not have their onset during military service, and are not related to military service, and are not related to military service duty.  Subsequent MRI studies review only mild disc bulging and minimal canal stenosis, which is more likely than not to be related to normal age-appropriate findings.  

e.) Based on review of this Veteran's records, it is at least as likely as not that this Veteran's current back complaints were not caused or aggravated by his service-connected right-wrist disability.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability on a direct, preexisting with aggravation, or secondary basis.  

It is clear from the record that the Veteran has a current low back disability.  As noted above, the Veteran contends that this disability was either due to active duty or reserve service, or proximately caused or aggravated by his service-connected right-wrist disability.  Based on the evidence of record, the Board concludes it was not.

The Board finds that the most probative and persuasive evidence of record as to the etiology of the Veteran's claimed back disability is the report of the May 2013 VHA specialist.  This specialist took into account his review of the Veteran's entire claims file, including the Veteran's lay statements.  The specialist also considered the findings prior to entering service and his post-service employment history.  The specialist opined that the Veteran did not have a congenital disease or defect, he did not have a preexisting back disability upon enlistment, and his current low back disability was not caused by service or secondary to his service-connected right wrist disability.  Further, a complete and through rationale is provided for the opinions rendered.  

Although the Veteran reported a back injury at enlistment, given the negative clinical findings, the Board concludes that a low back condition was not "noted" at entry for the purposes of 38 U.S.C.A. §§ 1111 and 1153.  Thus, the Veteran is presumed sound unless there is clear and unmistakable evidence of a preexisting disability.

The Board notes that the May 2013 specialist essentially found that there was no increase in any permanent back injury during his period of active duty or reserves.  Indeed, the January 1976 enlistment physical noted a history of back injury with a sacroiliac strain, but it resolved without complications or problems since.  Although the specialist did not use the words "clearly and unmistakably," it is evident from the language of the report that the specialist did not find clear and unmistakable evidence that the Veteran had a preexisting back disability.  As such, the Board finds that the evidence does not support that his back disability clearly and unmistakably preexisted service, and the Veteran is considered sound.  

The Board finds, however, that there is no competent and credible evidence directly linking the Veteran's current low back disability to his military service.  Although, there is some indication that the Veteran may have had scoliosis of the lumbar spine, the VHA specialist found that it is unlikely that he has a current long-term or permanent injury, defect, or disease related to the remote x-ray findings of mild lumbar scoliosis in 1977.  Moreover, the specialist indicated that the 1977 notation of lumbar scoliosis was not shown/mentioned during any later MRIs or x-rays, and it could just be indicative of a simple lumbosacral sprain/strain or simple positioning during the x-ray.  As such, there is no current congenital disease or defect of the lumbar spine.  

The Veteran is shown to have spondylosis, stenosis, and disc bulges in his lumbar spine, but the competent and credible evidence of record has not shown this to be attributable to his military service, including his reserve duty, or secondary to his service-connected right wrist disability.  The May 2013 VA medical professional opined that the Veteran's low back disability is not related to his military service or caused or aggravated by his service-connected right wrist disability.  In reaching this conclusion, he noted the lack of any permanent lumbar problems during service, the mild nature of the disc bulging and minimal canal stenosis, and these symptoms are more likely than not related to normal aging than to an event, injury, or disease in service, or secondary to a service-connected disability.  

These opinions are fully explained and consistent with the evidence of record.  The medical professional's opinions clearly contemplated both causation and aggravation.

On the other hand, the Board finds that the June 2011 opinion from the Veteran's treating physician linking his current back disability to an in-service lifting injury in 1995 lacks probative value.  Although, the physician is competent and credible to provide an opinion as to the etiology of the Veteran's back claim, his opinion lacks any rationale for the opinion provided.  Also, there is no indication that this physician reviewed the entire claims file, including the Veteran's service treatment records, prior to reaching his opinion.  As such, the Board places far greater weight on the opinion of the May 2013 specialist who reviewed the Veteran's claims file, past examination, and service treatment records prior to reaching his conclusions in this matter.  

Additionally, the contemporaneous evidence clearly shows that the Veteran was treated for back injuries related to his civilian occupation in grocery stores.  This is evidenced by his workers' compensation claims filed against two different grocery stores as reported by the Veteran.  And the Board gives greater credence and weight to these contemporaneous workers compensation filings than the June 2011 private opinion attributing the Veteran's back disability only to a 1995 in-service lifting injury, during which the Veteran injured his right wrist.  

The Board has considered the Veteran's contentions that his current neck disability was related to his military service or secondary to his service-connected right-wrist disability.  Namely, he contends that his right wrist weakness caused him to injure his back at work, thus, causing his current low back disability.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current back disability and his military service or right wrist disability. As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's current back disability was not caused or aggravated by his military service nor was it caused or aggravated by his right wrist disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current back disability and his military service or service-connected right wrist disability.  The Board places more weight on the opinions of the competent VA medical professional who provided the May 2013 opinions, based on review of the medical records and claims file and review of the Veteran's interviews and physical examinations, than on the Veteran's lay assertions that his current back disability is related to his military service or his right wrist disability.  As such, no finding of service connection is warranted on a direct or secondary basis.

In summary, the preponderance of the evidence demonstrates that the Veteran's spondylosis, bulging discs, and canal stenosis of the lumbar spine was not caused or aggravated by his military service or service-connected right wrist disability.  In that regard, the Board finds the conclusions of the May 2013 VA opinion provider of significantly more probative value than those of the Veteran or his private physician.

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a low back disability is denied.  

REMAND

The Board finds that further development is necessary regarding the Veteran's service-connection claims for right hip and right shoulder disabilities.  

During the Veteran's hearing in July 2012, he submitted his reserve treatment records  These records, and additional VA treatment records, were not associated with the Veteran's claims file at the time of the July 2011 VA examination.  As such, the opinions contained therein are not based upon a complete medical history and the claims must be remanded for new opinions based upon review of this newly received evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  If available, the RO/AMC should provide the July 2011 examiner the Veteran's claims file, including any pertinent evidence in electronic format, and request a supplemental opinion as to the nature and etiology of any current right hip and right shoulder disability.  Specifically, the examiner is asked to review the reserve treatment records received during the Veteran's July 2012 hearing and any additional records associated with the claims file since July 2011.  The examination report must indicate that the claims file was reviewed. 

If the July 2011 examiner is not available, forward the Veteran's claims file, including electronic files, to another VA examiner to perform a file review and provide the requested opinions. 

The examiner(s) is asked to provide the following opinions:

a.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's right hip disability is etiologically related to his active service, period of ACDUTRA, or INACDUTRA, or was caused or permanently worsened by his service-connected right wrist disability.  The examiner should specifically discuss the Veteran contention that he had a bone graft taken from his right hip to be placed in his right wrist.  

b.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's right shoulder disability is etiologically related to his active service, period of ACDUTRA, or INACDUTRA, or was caused or permanently worsened by his service-connected right wrist disability.  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

The Board leaves it to the examiner's discretion as to whether the Veteran should be reexamined.

2.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


